Citation Nr: 1108956	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  04-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1971 to August 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2003 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Veteran's claim was previously before the Board in August 2007 and August 2009 and remanded for additional evidentiary development, to include providing the Veteran proper notice, affording the Veteran the opportunity to provide clarification about individuals wounded or killed in service, obtaining outstanding VA treatment records and Social Security Administration records, and providing the Veteran an examination.  The Veteran's claim is before the Board for final appellate consideration.    


FINDINGS OF FACT


1.  The Veteran's reports of being subjected to gunfire and/or mortar attacks are consistent with the places, types, and circumstances of his service.      

2.  The Veteran's currently diagnosed PTSD is related to his fear of hostile military or terrorist activity and attributed to a corroborated in-service stressor.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD was incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

In this case, the Veteran contends that he has PTSD as a result of his service in the Navy during the Vietnam Era.  The Veteran served as an ordnance mechanic on the U.S.S. America.  Specifically, the Veteran reported in a letter to the RO dated July 2002 that his brother was critically injured on October 1, 1972 while serving in the Navy aboard the U.S.S. Newport News.  The Veteran indicated that doctors were unsure whether the Veteran's brother would survive; so on October 5, 1972, the Veteran was flown to the U.S.S. New Orleans to be with his brother while he recuperated.  The following day, the Veteran and his brother were purportedly transferred to Da Nang, where the Veteran was subsequently "put with VMFA 333, witch [sic] was the beach det. from the U.S.S. America."

In another letter to the RO dated March 2004, the Veteran stated:

I was put with my brother after he was hurt.  They did not know whether he was going to live or die.  When I saw my brother, it did not look good for him.  He had over 50% of both his lung's [sic] burned out. . . . He had a hole in his throat to breath [sic] by.  He had tube's [sic] all in him.  I did not even know my brother, by the way he looked.  He did not look like my brother.  This hurt me real bad. 

In the August 2007 remand order, the Board requested that the Veteran provide additional evidence related to this claimed stressor.  Now associated with the claims file are a series of telegrams and letters dated October 1972 from the Navy to the Veteran's parents.  These letters documented the Veteran's brother's injury while aboard the U.S.S. Newport News as well as his subsequent transfer to the U.S.S. New Orleans and eventual recuperation at the 95th Medical Evacuation Hospital in Da Nang.  Deck logs from the U.S.S. Newport News also dated October 1972 confirmed the Veteran's brother's involvement in the U.S.S. Newport News turret explosion.  

Also associated with the claims file are travel authorization forms which authorized the Veteran to travel to the U.S.S. New Orleans to visit his brother.  The Veteran's brother also submitted a statement dated August 2007 in support of the current claim.  According to the Veteran's brother, he was treated for smoke inhalation injuries, including collapsed lungs, following a turret explosion aboard the U.S.S. Newport News.  The Veteran's brother also stated that the Veteran was "at my bedside for a few days [aboard the U.S.S. New Orleans]. . . until they took him to Da Nang."  Given the evidence of record, the Board finds that this stressor has been sufficiently corroborated.  

Moreover, the Veteran indicated in VA treatment records dated November 2001, May 2002, March 2005, and August 2007 that he experienced "personal danger" during his period of active service, to include being subjected to gunfire and/or mortar attacks.  The Veteran also claimed to have fired his rifle in response to these attacks, but was unaware whether he hit anyone.  In this regard, the Veteran's DD Form 214 confirms that he served in Vietnam.  Although the Veteran's records do not reflect that he received any of the decorations or awards traditionally associated with someone having engaged in combat such as the Combat Infantryman Badge, Purple Heart, or other awards signifying valor that could support a finding of having engaged in combat, the Veteran's reports of being subjected to gunfire and/or mortar attacks are consistent with the places, types, and circumstances of his service, particularly where, as here, the Veteran had confirmed service in Vietnam as an ordnance mechanic.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

Service treatment records (STRs) associated with the claims file are negative for a diagnosis of or treatment for any psychiatric abnormalities.  

The Veteran presented to a VA medical facility in June 2001 for a mental health consultation after experiencing difficulty with memories from the Vietnam War.  According to the examiner, the Veteran was upset "all the time" and had some nightmares.  It was noted that the Veteran was upset and crying in the examination room when discussing these memories.  The examiner also noted that the Veteran got "really emotional" when discussing his brother's in-service injury or friends that he lost.  The Veteran's past psychiatric history was negative.  The examiner diagnosed the Veteran as having PTSD with depression, NOS.

The Veteran returned for additional VA care in November 2001 with subjective complaints of increased nightmares since the terrorist attacks of September 11, 2001.  He reported being jumpy "all the time" and had to check on things in the night if he heard noises.  The Veteran indicated that he was subjected to a mortar attack in Da Nang while performing ordnance supply duties while attached to a Marine company.  The impression was PTSD.  

In follow-up VA treatment notes dated May and June 2002, the Veteran stated that he was "on the ground" in Vietnam.  He also stated that he was fearful of loud noises and crowds.  According to the examiner, the Veteran became tearful when discussing these fears.  The impression was severe PTSD and chronic PTSD, respectively.

In April 2003, the Veteran was involuntarily admitted for private psychiatric treatment after attempting to harm himself.  The Veteran's military service was noted as was his past history of PTSD.  However, the Veteran was admitted for psychiatric care after expressing dismay over his financial difficulties and stabbing himself in the arm.  The impression on discharge was PTSD by history; alcohol abuse, rule out dependence; and depression NOS.  The Veteran's Axis IV diagnosis also listed interpersonal problems related to family relationships, finances, and employment.  

The Veteran returned to the VA PTSD clinic in March 2005 for additional care.  According to the Veteran he served in "ordnance" aboard a ship in the Navy before being transferred ashore in Da Nang.  The Veteran also stated that his brother was injured in Vietnam and that he was at one time sent to another ship to be with him.  He also reported participating in "perimeter watch," carrying and shooting a rifle, receiving incoming fire, and helping to load weaponry and bombs onto aircraft.  The impression was "ongoing" [PTSD].  

The Veteran was subsequently awarded Social Security Disability benefits in March 2006 in part due to his PTSD.  

The Veteran sought additional outpatient psychiatric care at VA in August 2007.  He reported having intrusive thoughts of war experiences, exaggerated startle response, avoidant behavior, and sleep problems.  According to the Veteran he served in "ordnance" aboard a ship in the Navy before being transferred to be with his brother who was severely injured in service.  In addition to loading weaponry and bombs on aircraft, the Veteran stated that he was sent ashore in Da Nang where he performed perimeter guard duty.  In this capacity, the Veteran stated that he was often fired upon.  The impression was PTSD.  In the examiner's opinion, the combination of the severity of the Veteran's brother's injuries and the personal danger that the Veteran experienced were the source of his persisting PTSD symptoms.

The Veteran was afforded a VA Compensation and Pension (C&P) examination in connection with the current claim in June 2009.  The Veteran reported having recurrent, distressing recollections; recurrent distressing dreams; intense psychological distress at exposure to certain internal or external cues; psychological reactivity; avoidant behavior; feelings of detachment and estrangement from others; restricted range of effect; sense of foreshortened future; difficulty falling and staying asleep; irritability; exaggerated startle response; hypervigilance; difficulty concentrating; and irritability or outbursts.  According to the Veteran, he experienced these symptoms daily or weekly since discharge from service.  The Veteran also recounted stressful in-service events related to his brother's injury and his duties as an ordnance technician.  According to the examiner, psychiatric testing conducted at that time failed to render a clear psychiatric diagnosis.  As such, the link between his reported stressors and current condition was unclear. 

The Veteran was also afforded another VA C&P examination in July 2010.  The Veteran reported recurring (i.e., daily or weekly), intrusive thoughts related to Vietnam as well as avoidant behavior.  The Veteran also recounted stressful in-service events related to his brother's injury and his duties as an ordnance technician.  According to the examiner, psychiatric testing conducted at that time failed to render a clear psychiatric diagnosis.  As such, the link between his reported stressors and current condition was unclear.  In the examiner's opinion, however, Veteran did not appear to meet the "A-1" criterion for a PTSD diagnosis.  The examiner acknowledged that the Veteran had been diagnosed as having PTSD during the claim period, but stated that the diagnosis was rendered in a clinical context where different diagnostic guidelines were applied.  In any event, the examiner further observed that the Veteran's PTSD was diagnosed largely on his subjective complaints without the benefit of "objective assessment of response style conducted."  The Board notes that the same examiner conducted the June 2009 and July 2010 examinations.

The Board finds that the evidence is in equipoise as to whether service connection for PTSD is warranted.  Preliminarily, the Board notes that there is competing evidence of record as to whether the Veteran meets the criteria for a PTSD diagnosis.  On one hand, the Veteran has been consistently diagnosed as having PTSD since April 2001.  See VA treatment records.  On the other hand, recent VA examinations performed in June 2009 and July 2010 called into question whether the Veteran satisfied criterion A-1 for a PTSD diagnosis as described in the DSM-IV.  The DSM-IV makes clear that a PTSD diagnosis requires the following:

A.  The person has been exposed to a traumatic event in which both of the following are present:

(1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others

(2) the person's response involved intense fear, helplessness, or horror.

B.  The traumatic event is persistently reexperienced in one (or more) of the following ways:

(1) recurring and intrusive distressing recollections of the event, including images, thoughts, or perceptions

(2) recurrent distressing dreams of the event

(3) acting or feeling as if the traumatic event were recurring (including a sense of reliving the experience)

(4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event

(5) psychological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event

C.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three or more of the following:

(1) efforts to avoid thoughts, feelings, or conversations associated with the trauma

(2) efforts to avoid activities, places, or people that arouse recollections of the trauma

(3) inability to recall an important aspect of the trauma

(4) markedly diminished interest or participation in significant activities

(5) feelings of detachment or estrangement from others

(6) restricted range of effect (e.g., unable to have loving feelings)

(7) sense of foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span)

D.  Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following:

(1) difficulty falling or staying asleep

(2) irritability or outbursts of anger

(3) difficulty concentrating

(4) hypervigilance

(5) exaggerated startle response

E.  Duration of the disturbance (symptoms in Criteria B, C, and D) is more than one month

F.  The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

See DSM-IV.  In this case, the June 2009 and July 2010 VA examiner seems to take issue with only the A-1 criterion.  There is no indication that the Veteran failed to meet the other criteria outlined in the DSM-IV to support a PTSD diagnosis.  In fact, the nature and severity of the Veteran's psychiatric symptoms as recorded in VA treatment records described above supports the conclusion that the Veteran satisfied the other DSM-IV criteria for a diagnosis of PTSD.  With regard to criterion A-1, (i.e., that the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others), the Board points out that Veteran was confronted with an event (i.e., the severity of his brother's injuries and being flown to see him in person) that involved serious injury or a threat to the physical integrity of others (i.e., his brother).  As noted above, this in-service stressor has been sufficiently corroborated.   

Furthermore, the Veteran also had service on the ground in Vietnam as an ordnance mechanic.  The Veteran reported being in "personal danger" after being subjected to gunfire and/or mortar attacks.  As noted above, the Board finds that the Veteran is competent to report these claimed in-service traumatic events and that his reports are both credible and probative.  The Veteran's statements in this regard have been consistent throughout the duration of the appeal and are also consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).

The Veteran's PTSD diagnosis (and satisfaction of criterion A-1) is also buttressed by VA treatment records dated November 2001, May 2002, March 2005, and August 2007.  These examiners, and the August 2007 examiner (a psychiatrist) in particular, diagnosed the Veteran as having PTSD as a result of the combination of the severity of the Veteran's brother's injuries (i.e., a corroborated stressor) and the personal danger that the Veteran experienced as a result of his in-service duties and experiences.  See 38 C.F.R. § 3.304(f).  The Board further finds the August 2007 treatment record to be highly probative evidence on the issue of service connection because the VA psychiatrist provided a rationale and relied on professional training and expertise as well as a physical examination of and interview with the Veteran before reaching these conclusions.  The VA psychiatrist linked the Veteran's currently diagnosed PTSD to the combination of the severity of the Veteran's brother's injuries (i.e., a corroborated stressor) and the personal danger that the Veteran experienced as a result of his in-service duties and experiences.  See 38 C.F.R. § 3.304(f).  Accordingly, the Board finds that there is competent, credible, and probative medical evidence of record to support a PTSD diagnosis in this case and to link the PTSD to service.  The VA examiner in June 2009 and July 2010 failed to diagnose the Veteran as having PTSD and provided a rationale after conducting an examination and reviewing the history.  Accordingly, the Board finds that the evidence for and against the claim is in equipoise as to whether the Veteran has PTSD that is related to service.  Thus, the Board concludes that the criteria for entitlement to service connection for PTSD have been met and the Veteran's claim is granted.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for posttraumatic stress disorder is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


